Citation Nr: 0110201	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-25 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to an effective date prior to January 21, 1998, 
for the award of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to March 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO in Togus, Maine, 
that granted service connection for fibromyalgia, and 
assigned  January 21, 1998, as the effective date for the 
award.


FINDINGS OF FACT

1.  By a decision entered in December 1996, the RO denied 
service connection for fibromyalgia.  The veteran was 
notified of the RO's decision, and of his appellate rights, 
but he did not initiate an appeal within one year.

2.  The RO first received an application to reopen the claim 
of service connection for fibromyalgia on January 21, 1998.
 
3.  When the RO entered its decision in December 1996, the 
state of the evidence was such that reasonable minds could 
have differed on the matter of whether the veteran had 
fibromyalgia.


CONCLUSION OF LAW

An effective date prior to January 21, 1998, for the award of 
service connection for fibromyalgia is not warranted.  
38 U.S.C.A. §§ 5109A, 5110 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.105, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he should be granted an effective 
date prior to January 21, 1998, for the award of service 
connection for fibromyalgia.  In support of his claim, he and 
his representative point out that he first filed a claim for 
service connection for fibromyalgia in July 1995, within one 
year of his separation from service.  They further point out 
that fibromyalgia was diagnosed during service.  They argue 
that the report of his service separation examination, dated 
in February 1995, shows a diagnosis of the condition, and 
that the diagnosis appears again in the report of a September 
1995 VA examination.  They contend, in effect, that the RO 
committed clear and unmistakable error (CUE) when, in 
December 1996, it entered a decision denying service 
connection for the condition.

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400 
(2000) (to the same effect).  An exception to that rule 
applies if an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
service, and an award is made on the basis of that 
application.  In that situation, the effective date of the 
award is made retroactive to "the day following the date of 
discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) 
(West 1991).  See 38 C.F.R. § 3.400(b)(2) (2000) (to the same 
effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) 
(holding that § 5110(b)(1) "applies only to those awards of 
disability compensation actually based on a claim filed 
within one year after the veteran's separation").

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 
20.201, 20.202 (2000).  If the veteran does not initiate an 
appeal within one year, however, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2000).  
Thereafter, any award based on a subsequently filed 
application for the same disability can ordinarily be 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 3.400(r) (2000).

An exception to this rule applies if it established that the 
RO committed CUE in the prior final disallowance.  See 
38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 3.105(a) 
(2000).  Under those circumstances, the prior decision can be 
reversed, and the adjudicative decision that constitutes a 
reversal of the prior decision will have the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 5109A(b) (West Supp. 2000); 
38 C.F.R. § 3.105(a) (2000).

CUE is a very specific and rare kind of error, however.  It 
is the kind of error, of fact or law, that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  A disagreement as to how the facts were weighed 
or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

At the time that the RO's decision was entered in December 
1996, the law was clear that service connection could be 
granted for a disability only if it was shown by competent 
(medical) evidence that the veteran had the disability 
currently.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Without competent proof that the disability 
existed concurrent with the application for benefits, there 
could be no valid claim for VA compensation.  Id.

The record in this case shows that the veteran first filed a 
claim of service connection for fibromyalgia in July 1995, 
within one year of his separation from service.  The RO 
denied that claim, however, by a decision entered in December 
1996.  The veteran was notified of the decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  As a result, the decision became final.  
Consequently, if there is no CUE in the December 1996 
decision, the earliest effective date that can be assigned 
for the award of service connection for fibromyalgia is 
January 21, 1998; the date the RO first received an 
application to reopen the claim.  See 38 C.F.R. § 3.400(r) 
(2000).

As for whether there is CUE in the RO's December 1996 
decision to deny service connection for fibromyalgia, the 
Board finds that there is not.  It is true that the veteran 
was given a diagnosis of fibromyalgia in service in 1994.  
However, it was, at best, unclear from the record whether the 
veteran had the disorder in December 1996.  When he was 
examined for purposes of service separation in February 1995, 
for instance, it was noted in the portion of the examination 
report entitled, "Report of Medical History," that he had a 
history of fibromyalgia.  The objective portion of the 
examination report, entitled, "Report of Medical 
Examination," indicated that all of his systems were normal, 
with the exception of certain tattoos that were noted and 
"mech[anical low back pain]/neck pain (chronic)."  Notably, 
no current diagnosis of fibromyalgia was rendered.  Likewise, 
when the veteran was examined for VA purposes in September 
1995, it was noted that, although he had been given a 
diagnosis of fibromyalgia in the past, he continued to 
function at a fairly acceptable level and "does not now have 
typical[] trigger points of fibromyalgia."  The diagnostic 
assessment was "[f]ibromyalgia (by history)."  Under the 
circumstances, given the fact that neither of these reports, 
nor any of the other evidence actually or constructively of 
record in December 1996, would compel one to the conclusion 
that the veteran had fibromyalgia at that time, the Board 
cannot conclude that the RO's finding in its decision, to the 
effect that "[t]he evidence, at this time, does not indicate 
that the veteran has fibromyalgia," was clearly and 
unmistakably erroneous.  Rather, the state of the evidence 
was such that reasonable minds could have differed on the 
matter of whether the veteran had the disorder at that time.  
Accordingly, for reasons set forth above, and because the 
Board finds no CUE in the RO's December 1996 decision to deny 
service connection for fibromyalgia, the effective date to be 
assigned for the award of service connection can be no 
earlier than January 21, 1998.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the veteran's claim in the 
context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to a final adjudication of his claim, 
without first remanding it back to the RO for further action.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a 
statement of the case furnished the veteran in November 1999, 
he was notified of the information and evidence necessary to 
substantiate his claim.  In addition, all relevant evidence 
pertaining to his claim has been procured for review.  
Consequently, inasmuch as VA has already fulfilled its duty 
to notify and assist in this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Adjudication of this claim, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

